Citation Nr: 0843579	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  99-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for a disc bulge at L4-5 and L5-S1, with mechanical 
low back pain (lumbar spine disability).

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to July 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran testified at a Video Conference Hearing before 
the undersigned Veterans Law Judge (VLJ) in January 2003.

In May 2003 the Board denied the veteran's claim for 
entitlement to an initial evaluation in excess of 20 percent 
for a disc bulge at L4-5 and L5-S1, with mechanical low back 
pain.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2004 
Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion for Remand.  The Board's decision 
was vacated and the veteran's claim was remanded to the 
Board.  


FINDINGS OF FACTS

1.  The competent evidence on file shows that the veteran 
does not have a currently diagnosed chronic psychiatric 
disorder as defined by VA.

2.  The service-connected lumbar spine disability is shown to 
be manifested by diffuse tenderness, mild muscle spasm, and 
findings that more closely reflect a moderate limitation of 
motion without evidence of guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
reversed lordosis or abnormal kyphosis or intervertebral disc 
syndrome with periods of incapacitation that lasted 4 weeks 
or more; neither a limitation of forward flexion of 
thoracolumbar spine motion to 30 degrees or less nor is 
favorable ankylosis currently demonstrated.  

3.  The veteran's only service-connected disabilities is the 
lumbar spine disability, rated as 20 percent disabling

4.  The veteran has a college education and is currently 
employed with the United States Postal Service.  

5.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated during military service and is not secondary 
to a service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5295, 5293, effective on September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, effective on September 
26, 2003.  

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  Notice as to what evidence is needed, as 
well as the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided.  See, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Letters of August 2006 and April 2008 provided 
pertinent notice and development information.

The April 2008 notice was not sent until after the initial 
rating denying the claims; however, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes testimony and 
statements of the veteran, service medical records, private 
medical records, VA outpatient records, and reports of VA 
examinations that was conducted in July 1999, December 2000, 
August 2004, September 2006, February 2007, and March 2007.  

Service connection for a chronic acquired psychiatric 
disorder

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).

In a December 1998 rating action, service connection was 
granted for the lumbar spine disability.  A 20 percent rating 
was assigned effective from July 29, 1998, which has remained 
unchanged.

The veteran claims to have a psychiatric disability as a 
result of his back disability.  A grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  

However, the record does not support a conclusion that the 
veteran has a current chronic acquired psychiatric 
disability.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show a current diagnosis of 
the claimed disorder.  The service medical records do not 
show any complaints, findings or diagnoses regarding a 
psychiatric disability.  Furthermore, he has not suggested he 
received treatment during service.

Moreover, the medical evidence of record does not include a 
current diagnosis of psychiatric disability.  During a VA 
orthopedic examination in February 2007, a physician reported 
that the veteran was mildly depressed due to his lumbar spine 
disability, but did not diagnose depression.  

In light of the veteran's medical history, a VA psychiatric 
examination was conducted in March 2007.  The examiner 
reported that the veteran made no allegations of mental 
illness and that there were no observed symptoms of Axis I 
pathology.  The Axis II diagnosis was cluster B personality 
traits.  

Pursuant to 38 C.F.R. § 3.303(c) personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic acquired psychiatric disorder on a direct or 
secondary basis. 

Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.   See also Fenderson v. West, 12 Vet. 
App. 119 (1999) concerning initial and staged ratings.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Entitlement to a rating greater than 20 percent for lumbar 
spine disability, under the old regulations

Service medical records relate that the veteran was treated 
for continuing low back pain during service.  May 1998 
magnetic resonance imaging (MRI) revealed a small central 
disc bulge with osteophytes at L4-5.  

Service connection was granted for disc bulge L4-5 and L5-S1 
with mechanical low back pain, in a December 1998 rating 
action.  A 20 percent evaluation was assigned, effective in 
July 1998.  

The veteran filed his claims in August 1998.  The regulations 
for evaluation of certain disabilities of the spine, 
including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  

Additional revisions were made to the criteria for 
disabilities of the spine, as well as renumbering, effective 
on September 26, 2003-for purposes of updating the rating 
schedule with current medical terminology and unambiguous 
criteria to reflect medical advances since last reviewed.  
(Former Diagnostic Code 5295 is now Diagnostic Code 5237).  

It should be pointed out that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. 
West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was designated for lumbosacral strain.  
Under this diagnostic code, a 10 percent evaluation required 
characteristic pain on motion.  

A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  

A 40 percent rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  A 40 percent rating 
is assignable for severe limitation of motion of the lumbar 
spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Considering the old criteria, the reported findings do not 
approximate severe limitation of motion.  In reviewing the VA 
examination reports, flexion ranged from 70-90 degrees and 
extension has ranged from 10 to 30 degrees.  Lateral flexion 
and rotation, bilaterally, were normal at VA examination in 
July 1999.  They were limited to 20 degrees at VA examination 
in February 2007.  The Board finds that this approximates no 
more than moderate limitation of motion and supports a 20 
percent evaluation.  

The veteran reported multiple complaints, including pain and 
weakness.  At his July 2001 and January 2003 hearings, the 
veteran related the pain and other symptoms of his back 
disorder and stated that medication did not help alleviate 
the problems.  It was noted that physical therapy helped 
somewhat, but only for a short period of time.  The TENS unit 
that he used offered some help as well, but this too was of a 
short-term nature.  

However, the pain on use which the veteran described to 
examiners was, the Board finds, adequately and appropriately 
compensated at the 20 percent level and did not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, 4.59, or DeLuca, supra.  The examination reports show 
that there is diffuse pain throughout the lumbar spine.  
There has been reported mild spasm.  Moreover, the VA 
examiner in February 2007 commented that it is conceivable 
that pain could further limit function on repetitive use, but 
indicated that it was not feasible to express this in terms 
of additional limitation of motion.  

Significantly, however, this physician also noted that there 
was no decrease in range of motion on repetitive bending 
exercises.  Furthermore, when reviewing the record, there are 
no postural abnormalities, fixed deformity, muscle atrophy, 
or weakness.  At the VA examination in February 2007, the 
physician noted that there was full motor strength in the 
lower extremities.  The complaints and findings recorded 
during this period are consistent with not more than moderate 
limitation of motion.  

The Board considered whether the veteran should be granted a 
higher rating under the old regulations that relate to 
intervertebral disc syndrome.  VA examiner in July 1999 noted 
mild radiculopathy down his left sciatic and femoral nerve 
distribution.  

However, since then, VA examinations and imaging studies have 
been essentially normal, including VA examinations in 
December 2000, August 2004, November 2005, and February 2007.  
Also, the VA examiner in December 2000 reviewed a private 
February 2000 MRI film.  This study was considered normal.  
The VA examiners in August 2004, November 2005, and February 
2007 reported that X-rays were normal.  

Still further, a VA examination was conducted in March 2007, 
specifically to determine if the veteran had neurological 
deficits related to his service connected disability.  The 
examiner found that the veteran was neurologically intact.  
Further diagnostic testing was suggested including 
electromyograph (EMG); however, the veteran declined further 
study.  As the sensory and motor examinations are intact, and 
there are no abnormal reflexes, a higher rating is not 
warranted.  

Entitlement to a rating greater than 20 percent for the 
lumbar spine disability, under the new regulations

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

In regard to the new regulations, the Board does not find 
that the veteran's lumbar spine disability exceeds the 20 
percent when rated under the new Diagnostic Code 5237.  As 
noted, the veteran's forward flexion during this time period 
ranged from 70 to 90 degrees.  Therefore a higher rating is 
not warranted based on range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  There 
has been evidence of mild muscle spasm associated with the 
lumbar spine disability.  However, there has never been any 
evidence of reversed lordosis, or abnormal kyphosis.  
Further, the examinations reports indicate that his posture 
is erect.  Moreover, the new General Rating Formula for 
Diseases and Injuries of the Spine now contemplates symptoms 
such as pain.  So entitlement to an evaluation in excess of 
20 percent for his lumbar spine disability under Diagnostic 
Code 5237 is not warranted.  

The veteran was not under any doctor-prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, 
during the past 12 months, let alone the four to six weeks 
required for a higher rating under Diagnostic 5243 
(intervertebral disc syndrome).  Moreover, as noted above, no 
chronic neurologic manifestations of intervertebral disc 
syndrome were identified.  Further, there is no evidence of 
ankylosis of the lumbar spine.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  

The veteran's representative argues that the veteran has had 
inconsistent employment, therefore, he should be granted an 
extraschedular rating.  Considering the possibility of an 
extraschedular evaluation, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that the veteran has ever been 
hospitalized for treatment of his back disability since his 
separation from service.  On review of the file it appears 
that the veteran is currently employed and there is no 
evidence to show that his disability markedly interferes with 
his employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).

Entitlement to TDIU

The veteran claims that his service-connected disability 
renders him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In this case, the veteran's only service-connected disability 
is the low back disability, evaluated as 20 percent 
disabling.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

The veteran has a college education.  The veteran has 
reported periods of employment throughout the appeal period.  
However, the most recent evidence of record, his formal TDIU 
application received in September 2008, shows that he 
reported that he was employed at the U. S. Postal Service.  

The medical evidence demonstrates that the veteran's service 
connected disability does not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates evidence of lumbar strain, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disability.  Especially, 
in light of the fact that the record shows that the veteran 
is currently employed.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied on a primary and secondary basis.

Entitlement to an initial evaluation in excess of 20 percent 
for the service connected lumbar spine disability is denied.

A TDIU disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


